Citation Nr: 1401301	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for eye disability, including as secondary to the service-connected cervical disc disease disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hand disability.

5.  Entitlement to service connection for right knee disability, including as secondary to the service-connected left knee disability.

6.  Entitlement to service connection for heart disability, including as secondary to service-connected disabilities of the left knee and low back.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  In September 2011 the Board remanded the claims listed on the title page for further development. 

In October 2012, the Veteran was informed that the VLJ before whom he testified in June 2011 was no longer employed by the Board.  In November 2012 the Veteran requested another hearing via video conference, to be held at the RO.  In December 2012 the case was remanded by the Board for the RO to schedule the Veteran for a video conference hearing.  February and April 2013 video conferences were scheduled, but were postponed with good cause shown.  A video conference was rescheduled for August 2013; the Veteran failed to appear for that hearing.  

The issues of entitlement to service connection for arthritis of multiple joints, eye disability (including as secondary to the service-connected cervical disc disease disability), bilateral hand disability, right knee disability (including as secondary to the service-connected left knee disability), and sleep apnea are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence reasonably establishes that the Veteran has bilateral hearing loss that is causally related to his active duty service.

2.  A heart disability was not manifested during the Veteran's active duty service or within the first postservice year, nor is it otherwise related to such service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active duty service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  A heart disability was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

An April 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, 444 F.3d at 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file.  In February 2008 the RO was informed that after an extensive search, VA records for the period January 7, 1960 to December 1963 from the New York Harbor Healthcare System, were no longer available.  With regard to these matters being decided herein, the Veteran has not identified any other pertinent evidence that remains outstanding. 

Pursuant to the Board's September 2011 remand instructions the RO arranged for VA examinations in September and October 2011 (with addendum in December 2011).  The examinations (with addendum) are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA's duties to notify and assist are met.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Certain chronic disabilities  may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background and Analysis

Bilateral hearing loss

The Veteran contends he was exposed to noise from guns going off, grenades and explosions, during training exercises; and also helicopter noise aboard ship, as well as loud noise all day from the ship's engine, without the use of hearing protection during those times in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this instance, STRs are silent for any complaints, treatment, or diagnosis of bilateral hearing impairment.  On his November 1963 discharge examination, the Veteran's hearing was normal (whisper voice 15/15 in both ears).

On September 2011 VA hearing loss examination, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
55
LEFT
10
15
20
60
70

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported working in the banking/brokerage industry in the 1960's, police work in the 1970's (trained with weapons using hearing protection), cement construction work in the 1980's (without reported significant noise exposure), and 22 years of customer service work without significant noise exposure.  He reported hunting twice with hearing protection and occasional household power tool use without hearing protection.  

The examiner opined that such [in-service] noise exposure was most likely of sufficient intensity to result in hearing loss.  The examiner's reasoning was that given that most of the Veteran's service hearing examinations consisted of the whispered voice test, which is not sensitive to high frequency hearing loss, it is possible the Veteran incurred a high frequency hearing loss which went undocumented given the insensitivity of the whisper voice test.  The Veteran has reported exposure to weapons training on the range (M-1, flame throwers, and M-14), grenade explosions during training exercises, helicopter noise aboard ship, etc. without the use of hearing protection.  

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  The Board observes that the evidence in this case does not compel a finding of a nexus to service.  As there is a gap of many years after service before medical evidence of hearing loss is shown, or the criteria of 38 C.F.R. § 3.385 are met.  However, VA examiner suggests the Veteran may have incurred a high frequency hearing loss in service, which went undocumented because of the insensitivity of the whisper voice test, to which he was subjected.  Furthermore, the Veteran proffered credible testimony at the Board video conference hearing, of exposure to loud noise in service.  While the evidence is not compelling, after reviewing it in totality, the Board is unable to find that the preponderance of the evidence is against the claim.  There appears to be at least a balance of the positive evidence with the negative.  Accordingly, the Board finds that service connection is warranted for bilateral hearing loss.  Under such circumstances, the law provides that the case be decided in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for bilateral hearing loss is warranted.

Heart Disability

The Veteran's theory of entitlement as to his claim for a heart disability is primarily one of secondary service connection.  He contends that disability of the heart developed secondary to his service-connected left knee and low back disabilities.  Service connection has been established for a left knee disability, rated 30 percent and low back disability, rated 10 percent.  

The Veteran's STRs are silent for any complaints, treatment, or diagnosis regarding the heart.  Clinical evaluation of the heart on his November 1963 discharge examination reveals normal findings.

A postservice, March 1996 private treatment record noted the Veteran has a known history of atypical chest pain which was evaluated on an exercise stress test, stress thallium, and cardiac catherization, which revealed no significant evidence of coronary artery disease.  The assessment was complaints of a pounding sensation in the chest, and fluttering, which occurred sporadically.  A differential diagnosis included the need to rule out possible paroxysmal supraventricular tachycardia versus coronary vasospasm.  It was noted that other considerations could be just secondary to his obesity and being deconditioned.  

A March 1997 private treatment note reveals the Veteran had left chest wall pain, likely secondary to costochondritis or possible muscle spasm as he reported he had been doing a lot of work on his home recently with a lot of bending and stooping.  A July 1998 private treatment note reveals he had chest pain, and the exact cause was not quite clear.  It could have been related to possible underlying asthma exacerbation, possible vasovagal reaction, possible food reaction, or possible underlying coronary artery disease (though this seemed somewhat unlikely in light of the fact that he had coronary angiogram in 1994, which was unremarkable for chest pain evaluation).  A November 2004 private treatment record reveals an impression of atrial fibrillation that appeared to be lone atrial fibrillation with no other cardiac compromise at that time.  CT [computed tomography] of the chest in December 2004 showed a small amount of acute pulmonary embolism in the right lower lobe, coronary artery atherosclerotic calcification, and small right pleural effusion.  In January 2005 the Veteran was seen by his private physician with complaints of chest pain.  The assessment was chest pain with previous history of pulmonary embolism and atrial fibrillation.  In June 2006 an assessment of chronic atrial fibrillation was rendered.  

On October 2011 VA heart examination, the Veteran reported symptoms of dyspnea and fatigue.  He stated he was told decades ago that he had atrial fibrillation, but he was on no specific therapy for it nor had he attempted cardioversion.  The examiner noted that according to STRs a cardiac condition was not recognized in service, and the Veteran was asymptomatic (at the time of the October 2011 VA examination).  Separately, he had angina and several cardiac catherization at private medical facilities, and he had two stents placed in 2000.  The etiology of the Veteran's heart disorder was coronary artery disease causing ischemic heart disease.  His atrial fibrillation is of unknown etiology and was neither causing nor aggravating coronary artery disease /ischemic heart disease.  The Veteran also reported he was told that he had an myocardial infarction when he presented to his primary care physician for an evaluation of chest pain in the late 1970's.  It was noted that the Veteran has constant atrial fibrillation.  He had not had any non-surgical or surgical procedures for the treatment of a heart disorder.  An echocardiogram (EKG) showed evidence of cardiac hypertrophy.  EKG also showed arrhythmia/atrial fibrillation with controlled ventricular rate of 70-80.  It was noted that the Veteran's METs [metabolic equivalents (multiples of resting oxygen uptake)] level is limited by his rheumatoid arthritis in that he is stiff and cannot move well and by his obesity.  He is morbidly obese and cannot move well.  The diagnoses were coronary artery disease, (established in approximately 2000), and supraventricular arrhythmia (date diagnosis was established is unknown).  The examiner was asked to give an opinion as to whether the Veteran's chronic atrial fibrillation was caused by or aggravated by his left knee and/or thoracolumbar degenerative disc disease.  He opined that they are two separate medical entities and there is no relationship between the atrial fibrillation or coronary artery disease/ischemic heart disease, and the Veteran's orthopedic problems (degenerative joint disease or rheumatoid arthritis).  There is no causal or aggravational relationship.  

Based on the foregoing, the Board finds that the record reflects there were no symptoms of a heart disability manifested during service and the Veteran was not diagnosed with a heart disability during his active duty service or within one year after service discharge.  Consequently, service connection for a heart disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  As noted, the Veteran does not claim that he has a heart disability related to his active duty service, but, that his heart disability is proximately due to his service-connected left knee and low back disabilities.

Here, there is no competent evidence that the Veteran's currently diagnosed heart disability was caused or aggravated by his service-connected disabilities.  VA examiner opined that no relationship exists between the Veteran's claimed heart disability and his service-connected left knee and low back disabilities, including arthritis.  

The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that because of his service-connected orthopedic disabilities, his movement is limited (preventing him from exercising), which has caused his heart problems.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his cardiac and orthopedic disabilities, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, service connection for heart disability, including as secondary to service-connected disabilities of the left knee and low back is not warranted.


ORDER

Service connection for bilateral hearing loss is warranted.  To this extent, the appeal is granted.  

Service connection for heart disability, including as secondary to service-connected disabilities of the left knee and low back is not warranted.  To this extent, the appeal is denied.


REMAND

Unfortunately, with regard to the remaining issues, remand is once again required.

At his June 2011 video conference hearing the Veteran testified that he has arthritis in all of his joints and is receiving treatment for arthritis of multiple joints at VA.  He also stated that he has been diagnosed with rheumatoid arthritis of the hands and have had to get injections between the fingers.  Regarding his claimed eye disability, he testified that VA examined his eyes and noticed that the ducts were blocked and tried to open them.  VA recommended eye surgery to open the ducts by putting in tubes to enlarge the hole.  He stated that VA also claimed he had "dry eye."  He was prescribed a tearing mechanism to lubricate the eyes.  

Regarding the claimed right knee disability, the Veteran contends that disability of the right knee developed secondary to his service-connected left knee disability.  Service connection has been established for a left knee disability, rated 30 percent.  He testified that he was (at the time of the October 2011 examination) being treated by VA for both knees.  The Veteran has testified that he has received treatment by VA for his claimed disabilities.  However, there are no VA treatment records for the various disabilities, as described by the Veteran, associated with his claims file or Virtual VA.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records for all of the Veteran's claimed disabilities.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the Veteran's claim for sleep apnea, the October 2011 VA examiner makes reference to a June 17, 2008 sleep study (it was noted that the facility where the sleep study was performed is unknown).  It does not appear that the June 17, 2008 sleep study referred to in the October 2011 VA examination is of record.  On remand the RO should attempt to locate the June 2008 sleep study.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his arthritis of multiple joints, eye, bilateral hand, right knee, and sleep apnea disabilities.  

2.  Ask the Veteran to confirm whether he underwent a sleep study in June 2008; if a sleep study was conducted, the Veteran should identify the provider and provide any releases necessary for VA to secure any such study from a private provider.  The RO should obtain the complete records from all sources identified by the Veteran.

3.  If, and only if, the June 2008 sleep study is unavailable, the RO should arrange for the Veteran to undergo a sleep study to confirm the diagnosis of sleep apnea.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) any sleep disability.

(b) As to each sleep disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such disability was manifested in the Veteran's active duty service or is otherwise causally related to such service? 

(c) The examiner must explain the rationale for all opinions.  If the Veteran does not have a separate diagnosable sleep disability, but does have sleep problems associated with other disabilities, the examiner should so state.

4.  After completion of all of the above, the RO should review the expanded record and readjudicate the issues on appeal under all appropriate theories of service connection (direct, presumptive, secondary as may be appropriate).  If any issue on appeal remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


